EAGLES, Judge.
Plaintiffs assign as error the trial court’s summary judgment for defendants as to their second and sixth claims for relief. Plaintiffs contend that there were issues of material fact as to whether the defendants engaged in misrepresentation or unfair and deceptive acts or practices in violation of Chapter 75 of the North Carolina General Statutes. Having carefully reviewed the record, we find that the trial court properly granted partial summary judgment as to plaintiffs’ Chapter 75 claims for relief, since there were no issues of material fact for the jury.
Plaintiffs’ second claim for relief states
16. In all dealings with plaintiffs, Crawfords have made representations to plaintiffs that they were professionally qualified, trained, and certified to install and serve Lennox heat pump systems.
*76517. On information and belief, Crawfords had no prior experience or formal training in the installation of Lennox heat pump systems or any other heat pump systems at the time they installed the plaintiffs’ heat pump.
18. Crawfords made the said representations to plaintiffs to induce plaintiffs to purchase a heat pump from Crawfords, and in reliance thereon plaintiffs purchased the said heat pump.
19. Said misrepresentations of Crawfords as hereinabove alleged constitute unfair and deceptive acts and practices in or affecting commerce within the meaning of North Carolina General Statute Sec. 75-1.1.
Plaintiffs have presented an insurmountable bar to recovery under this claim for relief. Plaintiff Joel Hager, when deposed, stated that A1 Crawford had informed him “that he had never wired a heat pump.” Hager further stated that “I believe I knew that this was their first heat pump installation.” There is no evidence in the record suggesting that the Crawfords made any representations as to their ability to install a heat pump. On the contrary, plaintiff Joel Hager testified that they “never made any representations to me about the proficiency of their work. Neither of the Crawfords made any representations to me about their qualifications. They never promised me that the heat pump would operate correctly, but they didn’t say anything to the contrary either.” Plaintiffs’ own statements show that the Crawfords did not engage in any unfair or deceptive practices. Therefore we find no error in the trial court’s granting defendants Crawfords’ motion for partial summary judgment as to plaintiffs’ allegations in their second claim for relief.
Plaintiffs’ sixth claim for relief states
43. The implied representations made by Lennox to the public, including plaintiffs herein, that Crawfords were properly trained to install and service Lennox heat pumps, when Lennox had or should have had knowledge that potential purchasers would rely on such representations to their detriment and that Crawfords were, in fact, not adequately trained and educated in such matters were false, misleading and deceptive.
*76644. Said acts and representations of Lennox as hereinabove alleged constitute unfair and deceptive acts and practices in or affecting commerce within the meaning of North Carolina General Statute Sec. 75.1.1
Similarly, there is no evidence before us that defendant Len-nox made any representations to plaintiffs, express or implied, concerning the qualifications of the Crawfords to install and service heat pump equipment. On the contrary, plaintiff Joe Hager stated that “Lennox never told me that Crawford was an authorized heat pump dealer.” Plaintiff Bernice Hager stated that “[n]either of the Crawfords made any sales pitch to me about heat pumps. Neither did anyone from Lennox Industries.” As above, we find that plaintiffs’ statements concerning their dealings with defendant Lennox eliminate any material issue of fact as to the allegations of unfair and deceptive trade practices and misrepresentation.
The Supreme Court has recently defined “unfair methods of competition,” stating that this phrase includes the concept of deception. Johnson v. Insurance Company, 300 N.C. 247, 266 S.E. 2d 610 (1980). “A practice is unfair when it offends established public policy as well as when the practice is immoral, unethical, oppressive, unscrupulous, or substantially injurious to consumers.” Id. at 263, 266 S.E. 2d at 621. The record in this case is devoid of any evidence of activity which would fit into these guidelines.
For these reasons, the trial court’s order is
Affirmed.
Judges Hedrick and Johnson concur.